DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/863,920 for a UTENSIL HOLDER, filed on 4/30/2020.  This correspondence is in response to applicant's reply filed on 11/17/2021.  Claims 1-14 are pending.
Claim Objections
Claims 1-9 and 11-14 are objected to because of the following informalities:  the status identifier should be labeled as cancelled since the text of the claims have been deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight, Sr. (US Pat. 9,756,985) in view of Busse (U.S. Pat. 3,370,497)
Regarding 10, Knight teaches an implement holder comprising: a base comprising a horizontal surface, a telescoping vertical extender rising from said base; an arm configured to suspend an implement over said absorbent material dispensed across said horizontal surface; but does not teach a receptacle configured to store and dispense a roll of absorbent material across said horizontal surface; and wherein said base further comprises at least one band for securing said absorbent material in position over a portion of said horizontal surface.  Busse, however, teaches a dispenser for sheet material comprising a receptacle (13) configured to store and dispense a roll of absorbent material (14) across a horizontal surface (21); and wherein said base further comprises at least one band (28) for securing said absorbent material in position over a portion of said horizontal surface I order to secure and dispenser a piece of sheet material.  it would have been obvious to construct the holder with a receptacle configured to store and dispense a roll of absorbent material across said horizontal surface as an alternative to the receptacle for food; and wherein said base further comprises at least one band for securing said absorbent material in position over a portion of said horizontal surface in order to allow the sheet material to catch any food or drippings from the utensils after use. 






[AltContent: textbox (arm)]
    PNG
    media_image1.png
    551
    336
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (telescoping vertical extender)]
[AltContent: arrow]




[AltContent: textbox (base)][AltContent: textbox (receptacle)]
[AltContent: arrow][AltContent: arrow]






Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 25, 2022